Citation Nr: 1730324	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978, from September 1990 to November 1990, from March 10, 2007 to March 24, 2007, and from September 2007 to February 2008.  

This matter is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in June 2016, where the claim was remanded for additional development.  It has since been returned to the Board for appellate review.  As noted in the Board's last remand, the Veteran cancelled his scheduled hearing before the Board and there is no outstanding request for a hearing.  


FINDING OF FACT

The probative evidence is against a finding that sleep apnea is causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran underwent a private sleep study in October 2008, where obstructive sleep apnea was diagnosed, fulfilling the first element of service connection.  Regarding in-service occurrence, a service treatment record dated upon separation from service in February 2008 notes the Veteran complaining of tiredness during the day and a history of snoring.  Thus, the remaining inquiry is whether the in-service symptoms represented the onset of sleep apnea or if sleep apnea is otherwise related to service.  

As an initial matter, sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosis of sleep apnea within one year from service is evidence towards fulfilling the nexus requirement of service connection on a direct basis, but not on a presumptive basis.

Although the Veteran reported in a February 2008 service treatment record just prior to separation that he had a history of snoring and that he was tired during the day, he denied any sleepiness during his most recent deployment to Afghanistan.  He also reported that he slept well and did not wake up frequently.  In addition, at his post-deployment health assessment in January 2008, the Veteran answered "no" to the question of whether he experienced symptoms of feeling tired after sleeping, either at that time or during his recent deployment.   

The Veteran was afforded a VA examination in August 2016 for a medical opinion as to the etiology of his sleep apnea.  Upon review of the evidence, including the Veteran's claims file and medical records, the examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's sleep apnea was incurred in or caused by any period of active service, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA). The examiner noted that the Veteran reported a history of snoring for many years.  Indeed, the Board notes that the Veteran reported in February 2008 that he "has always snored."  The record also reflects that the Veteran had a uvulectomy to alleviate his snoring in 2006, although his snoring continued.  The examiner explained, however, that snoring does not equate to sleep apnea, as obstructive sleep apnea is primarily a disease of the upper airways due to tissue redundancy which, in most cases, is associated with obesity.  The examiner further noted, and service treatment records confirm, that the Veteran's weight progressed from 173 pounds during enlistment in 1973, to 256 pounds in 2016, with a body mass index (BMI) of 40.16.  Morbid obesity, the examiner explained, brings with it significant redundancy of soft tissue in the airways, which accounted for the Veteran's obstructive sleep apnea.  The Board finds it important to note that, upon diagnosis of sleep apnea in October 2008, the sleep study physician noted "weight loss" as one of the recommended treatments.

The Board further acknowledges that, upon examination in August 2016, the Veteran appears to have asserted the theory to the VA examiner that his sleep apnea was due to some sort of exposure while deployed in Afghanistan.  At his post-deployment assessment, it was reported that the Veteran was concerned about dust exposure while stationed at Bagram Air Force Base.  However, the examiner concluded that there was no indication of any exposure event in Southwest Asia known to cause sleep apnea according to VA or the medical literature.

There is no medical evidence in significant conflict with the opinion of the VA examiner.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran reported feeling tired during the day upon separation from his last period of service and a history of snoring.  However, sleep apnea has symptomatology beyond mere snoring and is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  Whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  As the Veteran is not shown to possess any medical expertise, his opinion as to the etiology of his sleep apnea is not competent medical evidence.  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's sleep apnea is otherwise related to his military service.  Thus, the claim for service connection must be denied.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


